DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species IIA, corresponding to claims 1, 4-7, and 9 in the reply filed on June 7, 20201 is acknowledged.
Additionally, it is noted that contrary to applicant’s election, claim 7 sets forth a pipe reamer attachment that is “integrally formed with at least one component of the drive wheel assembly” which corresponds to the embodiment of Fig. 4, non-elected Species IIC (e.g., see paragraph 0020, lines 1-2 of the present specification).
Therefore, claims 1, 4-6, and 9 are being examined.
Claims 2, 3, 7, 8, and 10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements filed on April 7, 2020, October 6, 2020, and December 14, 2020 have been received and the references listed thereon have been considered.

Drawings
The drawings are objected to because of the following informalities:
The “line 7-7” described in paragraph 0012, line 1, and the length “L” described in paragraph 0024, line 9 are not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Prior Art Rejection relying on IPER:
The European Patent Examination Report for EPO application No. 20159763.0 (e.g., see IDS filed December 14, 2020), is hereby adopted and incorporated by reference (see MPEP 1893.03(e), section II, third paragraph), wherein “novelty” in the European Patent Examination Report corresponds to “anticipation” in U.S. practice, and “inventive step” in the European Patent Examination Report corresponds to “obviousness” in U.S. practice.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by D1, Japanese Publication 2004/345042.
Regarding claim 1 and the claims dependent therefrom, D1 discloses applicant’s claimed invention, and specifically discloses an apparatus (see figures 5, 1 and 2) with every structural limitation of applicant’s claimed invention including:
a housing (see figure 5);
a handle coupled to the housing and configured to be grasped by a user during a cutting operation (see figure 5);
a motor ("motor 2”) supported by the housing [see par. [0003] and figure 1J;
a drive wheel assembly (“drive saw vehicle 4b") rotationally driven by the motor (2), the drive wheel assembly (4b) at least partially disposed within the housing (see par. [0003] and figure 1);
a saw blade ("saw blade 3") driven by the drive wheel assembly (4b) and configured to cut a workpiece (17) during the cutting operation; and
a pipe reamer attachment ("grinding file 18") coupled to the drive wheel assembly (4b) (see figures 1 and 2), wherein the pipe reamer attachment is configured to deburr the workpiece after completion of the cutting operation (cf. par. [0011] to (00143));
[claim 5] wherein the pipe reamer attachment is removably coupled to the drive wheel assembly (e.g., by disassembly of the apparatus including the components of the drive wheel assembly from one another).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sawan, pn 4,347,634 in view of Official notice as evidenced by Floyd, 5,142,825.
Sawan substantially discloses applicant’s claimed invention, and specifically discloses an apparatus (e.g., see Figs. 7-8) with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a housing (e.g., 64);
a handle coupled to the housing and configured to be grasped by a user during a cutting operation;
a motor (e.g., 16) supported by the housing;

a saw blade (e.g., 58) driven by the drive wheel assembly and configured to cut a workpiece during the cutting operation; and
a pipe reamer attachment (e.g., 40) coupled to the drive wheel assembly (e.g., via 70), wherein the pipe reamer attachment is configured to deburr the workpiece after completion of the cutting operation;
wherein the motor defines a rotational axis (e.g., at 70), and wherein the pipe reamer attachment is rotationally driven by the motor about the rotational axis.
Thus, Sawan lacks a handle as follows:
[from claim 1] a handle coupled to the housing and configured to be grasped by a user during a cutting operation.
However, the Examiner takes Official notice that it is old and well known to provide a separate and/or additional handle on such hand-held tools for various well known benefits including providing a vibration-free gripping structure, to provide a more comfortable gripping structure, to provide a dual purpose structure that can both hold a power supply source such as a battery and act as a handle, and/or to provide a gripping structure such that the tool can be held at a distance away from the user to reach remote areas that are either hard-to-reach or are dangerous to place a user’s hand therein as well as other known reasons. As evidence in support of the taking of Official notice, Floyd discloses one example of such a handle (e.g., 18) in which a battery (e.g., 22) is provided to power the tool, which is extremely useful when an electrical power source for connecting a power cord is not available. Therefore, it would .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sawan, pn 4,347,634 in view of Official notice as evidenced by Floyd, 5,142,825 as applied to claim 1 above, and further in view of Rosanova, pn 6,134,997.
Sawan and the modified Sawan are silent as to the reamer attachment configuration and thus lack(s) the specific configuration of the pipe reamer attachment as follows:
[claim 5] wherein the pipe reamer attachment is removably coupled to the drive wheel assembly;
[claim 6 (from 5)] further comprising a quick disconnect coupling that couples the pipe reamer attachment to the drive wheel assembly.
	However, the Examiner takes Official notice that removable reamer attachments, including those that are considered to be “quick disconnect coupling” attachments are old and well known in the art and provide various well known benefits, primarily facilitating the quick removal of a worn, damaged, or otherwise unusable reamer tool and the quick attachment of a replacement reamer tool so as to avoid significant downtime and thus provide a more efficient operation. As evidence in support of the taking of Official notice, Rosanova discloses such a quick disconnect reamer attachment which includes a reamer tool (e.g., 71) having a shaft (e.g., 73) that is removably mounted in the cavity (e.g., 75) of a drive shaft (e.g., 33), and is held in place by a quick disconnect structure including a releasable detent structure (e.g., 76). .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sawan, pn 4,347,634 in view of Official notice as evidenced by Floyd, 5,142,825 as applied to claim 1 above, and further in view of Official notice as evidenced by Wright, pn 1,955,447, Romero, pn 2,330,242, Janik, pn 3,495,483, Brownfield, 3,559,514, and Zick et al., U. S. Pub. No. 2008/0219790.
Sawan and the modified Sawan substantially disclose(s) applicant’s claimed invention, and specifically discloses an apparatus (e.g., see Figs. 7-8) with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 9] wherein the pipe reamer attachment includes an annular shroud (e.g., 36) and a blade for engaging the workpiece, and wherein the blade is disposed within the annular shroud (e.g., as shown in Fig. 8).
That is, Sawan discloses a reaming tool (e.g., 40) but Sawan and the modified Sawan lack(s) a blade.
However, the Examiner takes Official notice that reaming tools that include one or more blades are old and well known in the art and provide various known benefits including effectively reaming certain types of materials or performing a desired reaming operation. As evidence in support of the taking of Official notice, Wright (e.g., see 18), Romero (e.g., see page 2, lines 41-42), Janik (e.g., see 16-19; see col. 2, lines 13-14), Brownfield (e.g., 11), and Zick (e.g., 120, 125, 130) each disclose an example of a .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
June 15, 2021